April 11, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 U.S.A. Dear Ladies and Gentlemen: Re: ABC Acquisition Corp 1502 We are the former independent auditors for ABC Acquisition Corp 1502 (the Company). We have read the Companys disclosure in the section Changes in Registrants Certifying Accountant as included in Section 4.01 of the Companys 8-K dated April 11, 2011 and are in agreement with the disclosure in that section, insofar as it pertains to our firm. Very truly yours, /s/ DNTW Chartered Accountants, LLP Licensed Public Accountants
